Title: To Thomas Jefferson from John Clark, Jr., 24 January 1808
From: Clark, John, Jr.
To: Jefferson, Thomas


                        
                            Lynchburg 24th January 1808
                        
                        Genl. Thomas Jefferson or the President of the Eunited States, of America Acting at The Present, my Feallings are Very Much Intrested, on account of a Black Man, a negroe, that Has Ben, Sentenced To Die By the Court, of Campbell, Have the Honour To be one of The Court as well as I no the Laws of the  State of Virgini, & the Laws of the States, of America, I think that the Negroe Aught not To die. We no that Hard It, If He Has not Had a Trial By Jury, there, was only 5 Justases, of the Peace Let in or on the Trial of the, Negroe, I do Not no whether they were Judges or not, they Have Ben Lately Recommended Mr. [Cabbice], Now—Thre Names,—James, Deering, Coram, John Carter, one of the Late Printers, at Lynchburg—or one of the Boys of Davis.—A Leapt. at present [Cob] James, Moorman, one of the late ohff DC—Mr. Thomas Cox, on back a very Good Honest Farmer. the Other I do not Recollect, perhap Dennis Kelly a pay Master to the Present Volenteers. One of Mr. Cabbells Judges—We no the Cobell, Family the Doctor George Cobbell, Attended on the Man. Thief, that Died After Receiving the Blow that the negroe Gave Him the Doctor Did Beleave that Thrift would Have Recovered To Health, If He Had Ben Managed with Judgment. He appeared to Mend, Fast, He ganed Strength, after words By  Being managed  Improperly, He Got, a Violent Fever & Died. I profes to be a good Judg, & Beleave that Thrift would Have Recovered, If He Had Ben Treatd, Prudently. the Negroe Only Gave Mr. Thrift one Blow. after Mr. Thrift, Had Beat, & Broke two, To Bars, Stiks, on the Negroe. He Went, a Bout a Mile & a quarter, or Half & Got Asst To Treat the Negroe Very Improperly & Inhumanely. & Contrary to the laws of Goverment & Humanity I think, I was present, at the Trial of the Negroe, & was the lady there present, at the Commencement of the Trial. I wished to Have appeared, For the Negroe, as, a Judge of Law, & a Lawer Rather than the Negroe Should Not Have Justos, the Lawer For the Negroe, Made a Lame Defence In deed I think. Mr. McClanihan, You will Hear From Him I Hope. Mr. McClanihan, Opinion the Negroe Aught Not To die. I Have Ben Treated as you no. My Family Lawers, Christopher Clark, & James. I Dont Fear them. You no the Judge; they say of Campbell Court. John Clark My Daddy Mr. Cabbel. You Have None me all this time You no what. I think. of Killing & Hanging men. (the Bill of Wights all Men Born of God, Almighty the Constitution. Dont For Get,) We No Our Old Friend, John Cabbell on the River, When the Negroes Died they Must be Buried, But Let us Not Hang a Negroe with out the Laws of  His Country will Hang Him. We dont no when we may Be leatd before the Court. of Campbell, that will kill a Man, & If they are not a good Court they will point out me to be Hanged, For Fear They or He Will Tell Tails out of School. The Negroe was the property of one John Cox. A Gentleman fond of money & Not, I Believe Better, If He was as well [pared] as the Negroe Mr. Cox & His Son Both Have Acted, Very Strangly. As well as Many other Persons, the Court of Campbell  as well as Docttors, In this quarter of Gods’, Heaven or Country.
                  My Self Am not Ingaged No way only To do what I Believe Will be Justas To my Country The Negroe, the Negroe May Be Confind His Life Time, for the offence I Believe the Negro [shild] or the Blow Recd, Accasioned the Death, But It was, Hasty & Accodental & In Self Defence. As to the Caracter of the Negroe as Farr As appeared From Evidance in His Trial It Is Good, & the , He was a Hasty Tempered [Nam] & A man of Currage. The Oversear Was [Causiend] by His master that He was a man. He would not be whiped, without Resenting & Fighting. 
                  I have No Doubt In my Mind on, A View of the Trial of the Negroe, But what He Aught To be Pardened, Hope you will Condesend, From your High Station do To What Is Wright, In the Case of the Negroe.
                  I am Sir yr. Hbe St. 
                        
                            John Clark Jnr.
                     A Judge, of Campbell 
                     Court, & the Genl. &c 
                     Surveyor &c &c & Atty &c
                        
                    
                     NB The God of the World, will allways be none To me, or of Heaven & Hell. I dont no whether you are a Jew or a Turke,  
                                          
                  
                            
                            J C or J B
                        
               